Case:20-01287-EEB Doc#:1 Filed:10/20/20              Entered:10/20/20 17:34:45 Page1 of 22




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLORADO

                           The Honorable Judge Elizabeth E. Brown

In re:                                 ) Bankruptcy Case No. 20-15060 EEB
                                       )
                                       ) Chapter 7
SUSAN AMINA ELIYA                      )
SS# xxx-xx-3797                        )
                                       )
                          Debtor.      )
                                       )
____________________________________)
                                       )
KIP KORTHUIS, as an individual, and on )
behalf of PEAK PROPERTY GROUP, LLC )
                                       )
                          Plaintiff,   )
                                       )
                   v.                  )
                                       )
SUSAN AMINA ELIYA                      )
                                       )
                          Defendant    )
______________________________________________________________________________

                 KIP KORTHUIS AND PEAK PROPERTY GROUP, LLC’S
              COMPLAINT TO DETERMINE DISCHARGEABILITY OF DEBT
               PURSUANT TO 11 U.S.C. § 523(a)(2)(A) and 11 U.S.C. § 523(a)(4)
_____________________________________________________________________________________

         COMES NOW, Kip Korthuis (“Korthuis”), on behalf of himself and Peak Property

Group, LLC (“Peak”)(collectively, “Peak Creditors”), bring this adversary proceeding pursuant

to 11 U.S.C. §523(a)(2)(A), 11 U.S.C. §523(a)(4), §553, and Bankruptcy Rule 4007 seeking an

order determining the dischargeablity of the debt owed to the Peak Creditors by Susan Amina

Eliya (the “Debtor” or “Eliya”).

                                JURISDICTION AND VENUE

         1.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 157 and 1334,

and 11 U.S.C. § 523.
                                                1
Case:20-01287-EEB Doc#:1 Filed:10/20/20               Entered:10/20/20 17:34:45 Page2 of 22




       2.      Venue in the District of Colorado is proper under 28 U.S.C. § 1409(a).

       3.      This is an adversary proceeding to determine the dischargeability of a debt

pursuant to Bankruptcy Rules 4007 and 7001(6). This court has jurisdiction pursuant to title 28

U.S.C.A. § 157(b)(J).

                                         THE PARTIES

       4.      On July 27, 2020, the above-named debtor, Susan Amina Eliya, filed a petition

for relief under Chapter 7 of title 11, United States Code.

       5.      Debtor is indebted to Peak Creditors in the sum of $850,000 plus applicable

interest, statutory treble damages, and attorney fees and costs, and said debt is founded upon a

claim which is excepted from a discharge in bankruptcy.

       6.      Eliya is the debtor in the Bankruptcy Case now pending before this Court.

                        BACKGROUND and GENERAL ALLEGATION

       7.      Peak was established in May 2012 by Juan Crespin (“Crespin”). Crespin is Eliya’s

husband.

       8.      Peak is a Colorado limited liability company.

       9.      On or about March 4, 2015, ownership of Peak changed from Crespin to Korthuis

and Eliya.

       10.     On or about March 4, 2015, with the express consent and encouragement of

Crespin, Korthuis and Eliya decided to become business partners.

       11.     On March 4, 2015, Eliya became a 51% member of Peak and Korthuis became a

49% member of Peak.

       12.     As part of the initial 2015 deal between Korthuis and Eliya, Korthuis and his

brother, Mr. Kim Korthuis, contributed five residential homes into the Peak business.



                                                 2
Case:20-01287-EEB Doc#:1 Filed:10/20/20               Entered:10/20/20 17:34:45 Page3 of 22




       13.      The following is a breakdown of the properties contributed to Peak by Korthuis in

2015 and their current status:

             a. 4717 E. Washington Las Vegas, Nevada 89110. This property was sold by Peak

                but the amount of sales proceeds is currently unknown. Despite a prior agreement

                to the contrary, none of these proceeds were used to benefit Peak or used to pay

                Korthuis.

             b. 5659 Moapa Ct. Las Vegas, Nevada 89110. Upon information and belief, said real

                property was sold on or about January 30, 2016 by Peak with sale proceeds being

                approximately $15,015.98. Despite a prior agreement to the contrary, none of these

                proceeds were used to benefit Peak or used to pay Korthuis.

             c. 6116 Granada Cir. Las Vegas, Nevada 89107. Upon information and belief, said

                real property was sold on or about January 8, 2016 by Peak with sale proceeds being

                approximately $105,322.24. Despite a prior agreement to the contrary, none of

                these proceeds were used to benefit Peak or used to pay Korthuis.

             d. 3562 Tokyo Ct., Las Vegas, Nevada 89115. Upon information and belief, said real

                property was sold on or about February 16, 2016 by Peak with sale proceeds being

                approximately $6,853.20. Despite a prior agreement to the contrary, none of these

                proceeds were used to benefit Peak or used to pay Korthuis.

             e. 1126 43rd St. Orlando, Florida 32839. Upon information and belief, said property

                was sold on or about November 4, 2016 by Peak with sale proceeds being

                approximately $93,626.35. Despite a prior agreement to the contrary, none of these

                proceeds were used to benefit Peak or used to pay Korthuis.




                                                 3
Case:20-01287-EEB Doc#:1 Filed:10/20/20               Entered:10/20/20 17:34:45 Page4 of 22




       14.      Green Star Rising, Inc. (“Green Star”) is a Nevada corporation with a principal

street office address in Denver County, Colorado. Green Star is or was owned by Crespin and

Debtor Eliya.

       15.      As part of said 2015 deal outlined herein in Paragraph 10, Eliya and/or Crespin

and/or Green Star and/or the business partners of Eliya and Crespin also contributed residential

properties to Peak.

       16.      As part of the initial 2015 deal between Korthuis and Eliya, Kim Korthuis, the

brother of Plaintiff Korthuis, loaned Peak $276,135.00.

       17.      Said money was to be paid back by Peak at an annual return of 6% interest. Said

money was to be used for purposes that benefited Peak.

       18.      Kim Korthuis received the first two payments from Peak on July 1, 2015 and

October 1, 2015. Default interest under the note is 12%.

       19.      Despite demands by Kim Korthuis, no payments on said promissory note have ever

been made by Peak to him after these first two payments.

       20.      Upon information and belief, at the specific direction of Eliya, much of this money

was fraudulently transferred to Eliya and or many of the entities owned by Eliya and/or her

husband Crespin.

       21.      Similarly, said funds were also used to pay the creditors of Eliya and/or Crespin

(and/or their related entities) that had no connection with Peak.

       22.      None of this conduct was authorized by Korthuis.

       23.      As part of the initial 2015 deal between Korthuis and Eliya, B2R Finance L.P.

(“B2R”) loaned Peak $700,000.00 to be used for purposes that benefited Peak.

       24.      These funds were provided to Peak on or about March 20, 2015.



                                                 4
Case:20-01287-EEB Doc#:1 Filed:10/20/20                 Entered:10/20/20 17:34:45 Page5 of 22




        25.      Korthuis signed loan documents after being expressly promised by Eliya and

Crespin that said funds would be used to benefit Peak.

        26.      Upon information and belief, at the specific direction of Eliya and/or Crespin,

unfortunately, much of this money was fraudulently transferred to the Eliya and/or the entities

owned by her and/or Crespin.

        27.      These funds were also used to pay the creditors of Eliya and/or Crespin (and/or

their related entities) that had no connection with Peak.

        28.      None of this conduct was authorized by Korthuis.

        29.      As part of the initial 2015 deal between Korthuis and Eliya, Korthuis, through his

IRA account, loaned Peak $168,000.00 and $72,000.00. Said money was to be paid back by Peak

at an annual return of 5% interest. The maturity date of said loans was April 3, 2017. Said money

was to be used for purposes that benefited Peak.

        30.      Despite demands by Korthuis, no payments on said loans have ever been made by

Peak.

        31.      Upon information and belief, instead of benefiting Peak, unfortunately, said money

has been used to benefit Eliya. Similarly, said funds were also used to pay the creditors of Eliya

and/or Crespin (and/or their related entities) that had no connection with Peak.

        32.      None of this conduct was authorized by Korthuis.

        33.      Upon information and belief, instead of benefiting Peak, however, said money has

been used to benefit the Eliya and/or Crespin and/or their related entities.

        34.      As of the date of the filing of this Complaint Peak still currently owns the following

real property:

                 a. 2700 S. Holly St. #112, Denver, Colorado 80222



                                                   5
Case:20-01287-EEB Doc#:1 Filed:10/20/20               Entered:10/20/20 17:34:45 Page6 of 22




                b. 2700 S. Holly St. #221, Denver, Colorado 80222

                c. 52355 Avenida Rubio, La Quinta, California 92253

                d. 54830 Avenida Obregon, La Quinta, California 92253

        35.     One of the main complications with said properties still owned by Peak is that Eliya

has encumbered said properties with liens that have no connection to Peak.

        36.     In the Fall of 2017, Korthuis first began noticing that Eliya, seemingly, was

misappropriating/misusing the real property and monies of Peak.

        37.     What gave rise to Korthuis’ suspicion, specifically, was Eliya’s failure to make

payments to Kim Korthuis pursuant to his aforementioned promissory note and the failure of a

payment by Peak on said B2R loan.

        38.     Before the Fall of 2017, Korthuis had absolutely no knowledge that Eliya was

misappropriating/misusing the real property and monies of Peak.

        39.     Korthuis filed a lawsuit in Denver District Court, Case No. 2018CV034332 in

November 2018. This action was later transferred to the Judicial Arbiter Group for an arbitration

that currently is still pending, but stayed.

        40.     Since the initial filing of this lawsuit in November 2018, Korthuis has learned more

about the whereabouts of funds/property that were supposed to be used for the benefit of Peak.

Most of this knowledge was gleaned from the depositions of Eliya and/or Crespin that took place

in the Fall of 2019.

        41.     In connection with Korthuis’ concerns arising in the Fall of 2017, on November 21,

2017, Korthuis had his attorney, Adam O’Rourke, Esq., write a cease and desist letter to Eliya

which requested, among other things, that Eliya should refrain from performing any work for Peak

without Korthuis’ involvement and approval.



                                                 6
Case:20-01287-EEB Doc#:1 Filed:10/20/20                Entered:10/20/20 17:34:45 Page7 of 22




        42.     Eliya did not comply with Korthuis’ demand to cease and desist performing work

and, instead, started trying to sell off all of Peak’s assets as quickly as possible with the specific

intention to defraud Korthuis.

        43.     Among other things, Korthuis learned that Eliya has been, without legal

authorization, paying significant amounts of Peak’s monies to entities unrelated to Peak and related

to Eliya and/or Crespin including, without limitation, payments to Eliya individually, payments to

Green Star (an entity owned by Eliya and Crespin), payments to JSC Property Group, LLC (“JSC”)

(an entity currently owned by Eliya and that used to be owned by Crespin), payments to Crespin

(the husband of Eliya), payments to SoCal Sun, Inc. (“SoCal”) (an entity owned by Eliya and

Crespin), payments to Revest Capital, LLC (“Revest”) (an entity owned by Crespin), and payments

to Titan Fund IX, LLC (“Titan”) (an entity owned by Crespin).

        44.     Irma Martinez (“Martinez”) is an individual with a residential address of 160 Harris

Drive, Austin, Texas 78737.

        45.     Martinez previously filed a lawsuit against Eliya, care of the Burris Law firm; 200

N. Tustin Ave., Suite 110, Santa Ana, California 92705.

        46.     Korthuis also recently learned that Eliya fraudulently entered into a settlement

agreement with Martinez whereby the agreement was secured by a property owned by Peak. Said

payments/conduct did not benefit Peak.

        47.     By way of example, a few examples of said fraudulent payments include, without

limitation, as follows 1:




1
  Please note that the fraudulent payments made to the defendants are extensive and, for sake of
brevity, Plaintiffs are unable to reproduce them all here. However, the payments are
significantly detailed in the deposition exhibits from this case that have already been produced to
counsel for Eliya.
                                                  7
Case:20-01287-EEB Doc#:1 Filed:10/20/20             Entered:10/20/20 17:34:45 Page8 of 22




               e. March 20, 2015 - $168,000.00 payment to Green Star Rising, Inc.

               f. March 20, 2015 - $57,800.00 payment to Green Star Rising, Inc.

               g. April 17, 2015 - $37,500.00 payment to Green Star Rising, Inc.

               h. April 22, 2015 - $31,800.00 payment to Green Star Rising, Inc.

               i. May 1, 2015 - $1,338.96 payment to Juan Crespin

               j. May 12, 2015 - $2,000.00 payment to Eliya’s personal credit card

               k. May 12, 2015 - $2,000.00 payment to Eliya’s personal credit card

               l. February 5, 2016 - $1,000.00 payment to Eliya’s personal credit card

               m. February 23, 2016 - $1,000 payment to Eliya’s personal credit card

               n. February 25, 2016 - $3,500.00 payment to Eliya’s personal credit card

               o. February 29, 2016 - $30,000.00 payment to JSC Property Group, LLC

               p. March 9, 2016 - $25,000.00 payment to JSC Property Group, LLC

               q. June 27, 2016 - $300.00 payment to Juan Crespin

               r. A 2016 loan from Peak to Green Star Rising Inc. in the amount of $302,200.00

                   that has never been paid back

               s. April 18, 2017 - $5,000.00 payment to Green Star Rising, Inc.

               t. September 7, 2017 - $4,000.00 payment to Eliya

               u. May 8, 2018 - $8,800.00 payment to Green Star Rising, Inc.

       48.     Upon information and belief, and without authorization, Eliya and Crespin were

also frequently using Peak funds for their own personal expenses including for food, gas, and

personal travel.




                                               8
Case:20-01287-EEB Doc#:1 Filed:10/20/20               Entered:10/20/20 17:34:45 Page9 of 22




        49.     Korthuis has also recently learned that Eliya and Crespin were fraudulently

transferring Peak funds to Green Star and then Green Star would distribute said funds to Eliya and

her related entities.

        50.     By way of example, a few examples of said fraudulent payments include, without

limitation, as follows 2:

                v. Upon information and belief, 2755 N. Grove St., Denver, Colorado 80211 was

                    purchased on April 7, 2016, at least in part, with funds that were taken from

                    Peak and/or from loans secured by Peak property. Similarly, upon information

                    and belief, improvements on said real property were paid for, at least in part,

                    with funds that were taken from Peak and/or from loans secured by Peak

                    property.

                w. Starting on March 27, 2015 through 2019, Green Star has paid Crespin

                    approximately $177,525.94 with funds that, at least in part, were taken from

                    Peak.

                x. Green Star has also used Peak properties as security for loans made to it,

                    including without limitation the David Hou loan that is described in greater

                    detail below.

        51.     When Korthuis first learned about the misappropriation of Eliya, Korthuis

demanded thorough accounting information from Eliya relating to said payments and loans, among

other things.




2
 Please again note that the fraudulent payments made to the defendants are extensive and, for
sake of brevity, Plaintiffs are unable to reproduce them all here.
                                                 9
Case:20-01287-EEB Doc#:1 Filed:10/20/20                Entered:10/20/20 17:34:45 Page10 of 22




        52.      To date, Eliya has refused to provide an accounting and has only offered vague

 explanations.

        53.      Eliya produced some financial documents but many relevant documents remain

 undisclosed.

        54.      Eliya continues to conceal relevant financial documents so that Peak Creditors are

 unable to understand the full nature and extent of her fraudulent scheme. Eliya and Crespin are

 also failing to disclose substantial income on tax returns in an effort to further evade detection by

 Korthuis.

        55.      One of the recent discoveries of Eliya’s unauthorized uses of monies directly lead

 to Korthuis emailing Eliya on January 9, 2018. In said email, Korthuis stated: “Please stop

 removing any money from our Peak account without my permission, effective immediately.”

        56.      Despite making this demand, Eliya has not complied with the request of Korthuis

 to stop removing money from the Peak account.

        57.      Eliya, on behalf of Peak, also engaged in an extensive fraudulent scheme by

 utilizing Peak assets to secure loans for real estate projects that did not benefit Peak. Indeed,

 during Korthuis’ investigation in the Fall of 2017, Korthuis discovered that Eliya had been

 encumbering properties owned by Peak with encumbrances that were unrelated to the business of

 Peak and not for the benefit of Peak. Such encumbrances include, without limitation, a deed of

 trust granted in favor of Irma Martinez that encumbers 54830 Avenida Obregon La Quinta,

 California 92253.

        58.      Said deed of trust was recorded on November 9, 2015 at Reception No. 2015-

 0491819 in the official records of Riverside County, California.




                                                  10
Case:20-01287-EEB Doc#:1 Filed:10/20/20                Entered:10/20/20 17:34:45 Page11 of 22




        59.     Upon information and belief, the money loaned by Irma Martinez went to Green

 Star Rising, Inc. and not to Peak and, yet, the lien still encumbers Peak real property.

        60.     In a face-to-face meeting that occurred between Eliya and Korthuis on or around

 January of 2018, Eliya admitted that said lien should not be encumbering 54830 Avenida Obregon

 La Quinta, California 92253 because it did not benefit Peak.

        61.     5xR, LLC (“5xR”) is a Colorado limited liability company with a principal street

 office address in Denver County, Colorado.

        62.     Upon information and belief, 5xR has been the fraudulent transferee of a significant

 amount of funds that should have been used for the benefit of Peak.

        63.     Similarly, after November 2018 Denver District Court litigation was filed, Korthuis

 learned that 5xR fraudulently recorded a deed of trust purportedly encumbering 2700 South Holly

 Street #112, Denver, Colorado 80222 (a property owned by Peak) in the amount of $50,000.00;

 Irma Martinez was fraudulently granted a deed of trust against 2700 South Holly Street #112,

 Denver, Colorado 80222 in the amount of $100,000.00; 5xR fraudulently recorded a deed of trust

 against 2700 South Holly Street #221, Denver, Colorado 80222 (a property owned by Peak) in the

 amount of $50,000.00; and Irma Martinez was fraudulently granted a deed of trust against 2700

 South Holly Street #221, Denver, Colorado 80222 in the amount of $100,000.00.

        64.     Similarly, after the Denver District Court litigation was filed, Korthuis also learned

 that David Hou was also fraudulently granted a deed of trust against a Peak owned property.

        65.     During his investigation in early 2018, Korthuis also discovered that Peak loaned

 money to JSC, another entity owned by Eliya.

        66.     Korthuis never knew about or authorized these loans.




                                                  11
Case:20-01287-EEB Doc#:1 Filed:10/20/20                Entered:10/20/20 17:34:45 Page12 of 22




         67.     Upon information and belief, said loans to JSC were not for the benefit of Peak and

 these loans have never been repaid thereby damaging Peak significantly.

         68.     One of the loans made by Peak to JSC was secured by a mortgage that encumbered

 7637 S. Laflin St., Chicago, IL 60620.

         69.     After the filing of the Denver District Court litigation, Eliya, on behalf of JSC,

 quickly sold said real property to evade any ability of Korthuis to collect.

         70.     When said real property was sold on November 7, 2018, a satisfaction of mortgage

 was recorded; and filed by Eliya but no money was ever paid to Peak to repay its loan to JSC.

 Such conduct has damaged Peak Creditors.

         71.     During his investigation in early 2018, Korthuis also discovered that Eliya had

 petitioned for bankruptcy in 2018.

         72.     The bankruptcy proceeding was a Chapter 13 proceeding, Bankruptcy Case No. 18-

 12620 EEB with Judge Elizabeth E. Brown.

         73.     This proceeding was dismissed by Order of the Court on April 19, 2018.

         74.     Eliya never informed Korthuis about petitioning for bankruptcy.

         75.     In 2018, Korthuis also learned that Peak has been sued in California by an alleged

 lender Irma Martinez in a lawsuit.

         76.     Eliya never told Korthuis about this lawsuit and Korthuis had no knowledge about

 this lawsuit.

         77.     Korthuis did not know that Martinez ever loaned Peak money, in any amount.

         78.     In connection with this lawsuit, a lis pendens was also recorded clouding title to

 Peak’s California properties.




                                                  12
Case:20-01287-EEB Doc#:1 Filed:10/20/20                 Entered:10/20/20 17:34:45 Page13 of 22




           79.   In November 2018, Korthuis learned that Eliya was attempting to sell 2700 S. Holly

 #221, Denver, Colorado 80222; 2700 S. Holly #112, Denver, Colorado 80222; 52355 Avenida

 Rubio, La Quinta, California 92253; and 54830 Avenida Obregon, La Quinta, California 92253.

           80.   Eliya never told Korthuis anything about her efforts to sell these properties.

           81.   Eliya was trying to sell said properties to evade the collection efforts of Korthuis.

           82.   In 2018, Korthuis also learned that Eliya had been changing Peak’s Bank of the

 West bank account statements and using the doctored statements to people as a proof of funds

 letter.

           83.   Korthuis further learned that the doctored statements were likely derived from bank

 statements from another bank account of Eliya and/or one of Eliya’s entities.

           84.   Korthuis never approved of said conduct.

           85.   In short, upon information and belief, Eliya has fraudulently misrepresented the use

 of Peak funds and Peak real property to Korthuis.

           86.   Simply put, Eliya has intentionally used Peak funds to pay her other companies,

 and/or to pay herself and Crespin and/or to pay off debts that were unrelated to the business of

 Peak.

           87.   As Manager of Peak, Eliya also has been using real property owned by Peak as

 security for loans that had no relationship with Peak and did not benefit Peak. Instead, these

 unauthorized loans benefited the Eliya and her entities.

           88.   None of this conduct by Eliya and Crespin was approved by or even told to Korthuis

 and some of this conduct occurred after Manager Korthuis specifically told Eliya to cease and

 desist such conduct and/or after the filing of this lawsuit.




                                                   13
Case:20-01287-EEB Doc#:1 Filed:10/20/20                Entered:10/20/20 17:34:45 Page14 of 22




           89.   Upon information and belief, Eliya is running this same scam with other investors

 across the country.

           90.   No monies have been paid to Korthuis since his investment in Peak. Payment to

 Korthuis is due and owing.

           91.   Korthuis has, on numerous occasions, attempted to stop Eliya from performing acts

 that are against the interest of Peak.

           92.   Eliya refuses to comply with the demands of Korthuis.

           93.   All conditions precedent for this lawsuit have been satisfied by the Peak Creditors.

           94.   On or about June 11, 2020, Eliya transferred all of her ownership interest in Peak

 to Korthuis.

           95.   Korthuis is now the 100% owner of Peak.

                       COUNT I: OBJECTION TO DISCHARGE OF DEBT
                            PURSUANT TO 11 U.S.C. § 523(a)(4)
                                       Civil Theft

           96.   Peak Creditors restate and reallege Paragraphs 1 through 95 above as set forth

 herein.

           97.   Under 11 U.S.C. § 523(a)(4), an individual debtor may not discharge any debt

 “for fraud or defalcation while acting in a fiduciary capacity, embezzlement, or larceny.”

           98.   Upon information and belief, the Eliya knowingly obtained control over cash and

 real property belonging to Peak.

           99.   Said cash and real property was transferred to the Eliya for no consideration

 and/or for inadequate consideration.




                                                  14
Case:20-01287-EEB Doc#:1 Filed:10/20/20                  Entered:10/20/20 17:34:45 Page15 of 22




           100.   Eliya exerted dominion and control without authorization and intended to deprive

 Peak Creditors permanently of the benefit of the assets and revenue of Peak that were taken by

 Eliya.

           101.   Upon information and belief, the actions of Eliya has diminished the value of

 Peak and the membership interest of Korthuis.

           102.   As a result of the conduct of Eliya, Peak Creditors have suffered damages.

           103.   Pursuant to 11 U.S.C. § 523(a)(4) and C.R.S. § 18-4-405, Peak and/or Korthuis

 are entitled to recover all stolen funds, plus the costs of this action, attorneys’ fees, and treble

 damages against Eliya.

           104.   This claim was already asserted in Denver District Court, Case No.

 2018CV034332.

                        COUNT II: OBJECTION TO DISCHARGE OF DEBT
                              PURSUANT TO 11 U.S.C. § 523(a)(4):
                          Breach of Duty of Good Faith and Fair Dealing

           105.   Peak Creditors restate and reallege Paragraphs 1 through 104 above as set forth

 herein.

           106.   Eliya, as Peak’s Manager, was obligated to exercise her rights and duties in

 accordance with her obligation to Peak to act with good faith and deal fairly.

           107.   Under 11 U.S.C. § 523(a)(4), an individual debtor may not discharge any debt

 “for fraud or defalcation while acting in a fiduciary capacity, embezzlement, or larceny.”

           108.   Eliya has breached her duties for several reasons, including but not limited, to:

                  I.      Failing to account for transfers of cash out of Peak;

                  II.     Misrepresenting debits made to the Peak bookkeeper;




                                                   15
Case:20-01287-EEB Doc#:1 Filed:10/20/20                    Entered:10/20/20 17:34:45 Page16 of 22




                  III.     Representing Peak and another entity simultaneously in business deals

                           where there is a clear conflict of interest;

                  IV.      Concealing the true financial condition of Peak from Korthuis;

                  V.       Using Peak money for her own personal expenditures and/or using Peak

                           money for the benefit of Eliya;

                  VI.      Failing to cause Peak to timely re-pay Korthuis for his loans provided to

                           Peak;

                  VII.     Failing to have proper paperwork for loans made to insider companies and

                           family members;

                  VIII.    Failing to cease and desist real estate transactions and money transfers after

                           being asked to cease and desist by Korthuis;

                  IX.      Using Peak real property to secure loans made for the benefit of the Eliya;

                           and

                  X.       Transferring cash to insider companies and family members without an

                           exchange of reasonably equivalent value.

           109.   As a proximate result of said breaches, Peak Creditors have suffered damages.

           110.   This claim was already asserted in Denver District Court, Case No.

 2018CV034332.

                         COUNT III: OBJECTION TO DISCHARGE OF DEBT
                               PURSUANT TO 11 U.S.C. § 523(a)(4)
                                      Breach of Duty of Care

           111.   Peak Creditors restate and reallege Paragraphs 1 through 110 above as set forth

 herein.




                                                     16
Case:20-01287-EEB Doc#:1 Filed:10/20/20                 Entered:10/20/20 17:34:45 Page17 of 22




           112.   Under 11 U.S.C. § 523(a)(4), an individual debtor may not discharge any debt

 “for fraud or defalcation while acting in a fiduciary capacity, embezzlement, or larceny.”

           113.   Eliya, as Manager of Peak, owed the company a duty of care, which included

 refraining from engaging in grossly negligent or reckless conduct, intentional misconduct, or a

 knowing violation of the law.

           114.   Upon information and belief, Eliya recklessly and/or intentionally exerted control

 over the assets of Peak for her own personal gain.

           115.   In doing so, Eliya failed to provide any value for the cash and real property

 transferred out of Peak, to the detriment of Peak Creditors.

           116.   Eliya breached her duty of care to Peak and its members, including Korthuis.

           117.   Eliya’s actions were willful and wanton.

           118.   As a proximate result of Eliya’s actions, the Peak Creditors have been damaged.

           119.   This claim was already asserted in Denver District Court, Case No.

 2018CV034332.

                     COUNT IV: OBJECTION TO DISCHARGE OF DEBT
                           PURSUANT TO 11 U.S.C. § 523(a)(4)
                                Recovery of Stolen Property

           120.   Peak Creditors restate and reallege Paragraphs 1 through 119 above as set forth

 herein.

           121.   Under 11 U.S.C. § 523(a)(4), an individual debtor may not discharge any debt

 “for fraud or defalcation while acting in a fiduciary capacity, embezzlement, or larceny.”

           122.   Upon information and belief, the Eliya received transfers of funds stolen from Peak.

           123.   Peak Creditors are entitled to recover these funds, plus the costs of the action,

 attorneys’ fees, and treble damages.



                                                   17
Case:20-01287-EEB Doc#:1 Filed:10/20/20                Entered:10/20/20 17:34:45 Page18 of 22




           124.   This claim was already asserted in Denver District Court, Case No.

 2018CV034332.

                      COUNT V: OBJECTION TO DISCHARGE OF DEBT
                           PURSUANT TO 11 U.S.C. § 523(a)(4)
                         Recovery of Property and/or Value Thereof

           125.   Peak Creditors restate and reallege Paragraphs 1 through 124 above as set forth

 herein.

           126.   Under 11 U.S.C. § 523(a)(4), an individual debtor may not discharge any debt

 “for fraud or defalcation while acting in a fiduciary capacity, embezzlement, or larceny.”

           127.   Monies/assets of Peak Creditors were fraudulently transferred to Eliya and said

 transfers are clearly fraudulent, suspect, lacking innocence and integrity.

           128.   Eliya’s actions with regard to these transfers were made with the actual intent to

 hinder, delay, or defraud the Peak Creditors.

           129.   Among other things, Eliya has used these ill begotten gains to pay off unrelated

 debts, pay personal expenses and, upon information and belief, to pay for the purchase of and/or

 to improve other real property including without limitation real property located at 2755 N. Grove

 St., Denver, Colorado 80211.

           130.   Said Grove St. property is implicated in Eliya’s fraudulent scheme and Plaintiffs

 are entitled to numerous remedies that impact title to said Grove St. property.

           131.   In short, Eliya’s actions are fraudulent and the Peak Creditors are entitled to all

 available remedies including avoidance of the transfer, setting aside the transfer, attachment, an

 injunction against further disposition by the respective defendant of the respective property, real

 or personal, to levy execution on the subject property or its proceeds, as well as a judgment for




                                                  18
Case:20-01287-EEB Doc#:1 Filed:10/20/20                    Entered:10/20/20 17:34:45 Page19 of 22




 one and one-half the value of the subject property transferred or for one and one-half the amount

 necessary to satisfy the Plaintiffs’ claim, whichever is less, together with the creditor’s actual costs.

           132.   This claim was already asserted in Denver District Court, Case No.

 2018CV034332.

                     COUNT VI: OBJECTION TO DISCHARGE OF DEBT
                         PURSUANT TO 11 U.S.C. § 523(a)(2)(A)
                                       Fraud

           133.   Peak Creditors restate and reallege Paragraphs 1 through 132 above as set forth

 herein.

           134.   Under 11 U.S.C. § 523(a)(2)(A), an individual debtor may not discharge any debt

 “for money, property, services, or an extension, renewal, or refinancing of credit, to the extent

 obtained by false pretenses, a false representation, or actual fraud, other than a statement

 respecting the debtor’s or an insider’s financial condition.”

           135.   Eliya made false representations to Korthuis before Korthuis contributed real

 property and money to Peak.

           136.   The representations made by Eliya were material. Indeed, Eliya represented to

 Korthuis that his personal loans, the B2R loan, and Korthuis’ real property that he contributed to

 Peak would be used to benefit Peak and that Korthuis would make money on this investment.

           137.   At the time the representations of Eliya were made, she knew that her

 representations were false.

           138.   Eliya made said representations with the intent that Korthuis would rely on the

 representations.

           139.   Korthuis reasonably relied on the representations of Eliya.

           140.   Korthuis’ reliance was justified.



                                                      19
Case:20-01287-EEB Doc#:1 Filed:10/20/20                Entered:10/20/20 17:34:45 Page20 of 22




           141.   Korthuis’ reliance has proximately caused damages to Korthuis.

           142.   This claim was already asserted in Denver District Court, Case No.

 2018CV034332.

                  COUNT VII: OBJECTION TO DISCHARGE OF DEBT
              PURSUANT TO 11 U.S.C. § 523(a)(2)(A) and/or 11 U.S.C. § 523(a)(4),
                                   Civil Conspiracy

           143.   Peak Creditors restate and reallege Paragraphs 1 through 142 above as set forth

 herein.

           144.   Under 11 U.S.C. § 523(a)(4), an individual debtor may not discharge any debt

 “for fraud or defalcation while acting in a fiduciary capacity, embezzlement, or larceny.”

           145.   Under 11 U.S.C. § 523(a)(2)(A), an individual debtor may not discharge any debt

 “for money, property, services, or an extension, renewal, or refinancing of credit, to the extent

 obtained by false pretenses, a false representation, or actual fraud, other than a statement

 respecting the debtor’s or an insider’s financial condition.”

           146.   Eliya intentionally agreed, by words or conduct, to accomplish the unlawful goal

 of fraudulently transferring the cash and property of Peak Creditors after making representations

 to the contrary to Korthuis.

           147.   An agreement was reached between Eliya and her entities and Crespin that they

 would take the investments of Korthuis and/or the monies of Peak and utilize said monies for the

 benefit of Eliya personally.

           148.   This fraudulent scheme was not communicated to Korthuis.

           149.   As set forth above, Eliya took numerous actions in furtherance of this agreed upon

 fraudulent goal.

           150.   Said conduct has proximately damaged the Peak Creditors.



                                                  20
Case:20-01287-EEB Doc#:1 Filed:10/20/20                 Entered:10/20/20 17:34:45 Page21 of 22




           151.   The Peak Creditors are entitled to damages, as the injury complained of herein is

 attended by circumstances of fraud, malice, or willful and wanton conduct.

           152.   This claim was already asserted in Denver District Court, Case No.

 2018CV034332.

                  COUNT VIII: OBJECTION TO DISCHARGE OF DEBT
              PURSUANT TO 11 U.S.C. § 523(a)(4) and/or 11 U.S.C. § 523(a)(2)(A)
                              Piercing the Corporate Veil

           153.   Peak Creditors restate and reallege Paragraphs 1 through 152 above as set forth

 herein.

           154.   Under 11 U.S.C. § 523(a)(4), an individual debtor may not discharge any debt

 “for fraud or defalcation while acting in a fiduciary capacity, embezzlement, or larceny.”

           155.   Under 11 U.S.C. § 523(a)(2)(A), an individual debtor may not discharge any debt

 “for money, property, services, or an extension, renewal, or refinancing of credit, to the extent

 obtained by false pretenses, a false representation, or actual fraud, other than a statement

 respecting the debtor’s or an insider’s financial condition.”

           156.   Other than Eliya and Crespin, the Eliya and her entities are conducting business in

 Colorado.

           157.   Eliya used Peak and the Eliya entities as mere instrumentalities for conducting her

 own affairs; Eliya’s personal interests were/are the same as Peak and the Eliya entities; and

 adhering to corporate entity liability protection would protect Eliya from the fraud she has

 perpetrated against Peak Creditors.

           158.   Eliya treated corporate profits as her own without regard to separate or

 independent corporate existence in order to perpetrate fraud on, among others, the Peak

 Creditors.



                                                   21
Case:20-01287-EEB Doc#:1 Filed:10/20/20                 Entered:10/20/20 17:34:45 Page22 of 22




        159.    Upon information and belief, Peak is now insolvent due to Eliya’s management

 and the Eliya’s fraudulent financial practices.

        160.    The Peak Creditors have been damaged accordingly in an amount to be

 determined at trial.

        161.    This claim was already asserted in Denver District Court, Case No.

 2018CV034332.

        162.    In fact, all of the above claims were already plead and asserted in Denver District

 Court, Case No. 2018CV034332 and later mutually transferred to arbitration at the Judicial

 Arbiter Group and are currently pending and have not been resolved.

        WHEREFORE, Plaintiffs the Peak Creditors pray for an order determining:

        1.      Declare and adjudge that any claim of the Peak Creditors for recovery of losses

 incurred by them through Eliya’s fraudulent actions, both as alleged herein and for any other

 breaches, are exempt from discharge pursuant to 11 U.S.C. § 523(a)(4).

        2.     Declare and adjudge that Peak Creditors are awarded their attorneys fees and costs.

        3.      Award such other relief as is just and equitable.


 DATED: October 20, 2020.

                                               Respectfully Submitted,

                                               MONTGOMERY LITTLE & SORAN, P.C.

                                         By: /s/ Debra Piazza____
                                                Debra Piazza
                                               Attorney for Plaintiffs:
                                               MONTGOMERY, LITTLE & SORAN, P.C.
                                               5445 DTC Parkway, Suite 800
                                               Greenwood Village, Colorado 80111
                                               T: 303.773.8100
                                               F: 303.220.0412
                                               E-mail: dpiazza@montgomerylittle.com


                                                   22
